 In the Matter of STRATIIMORE PACKING HOUSE COMPANYandFooD,TOBACCO, AGRICULTURAL AND ALLIED WORKERS UNION OF AMERICACase No 20-C-1331.-Decided May 24, 1946DECISIONANDORDEROn August 20, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondent hadengaged in and was engagingin certainunfair labor practicesand recom-mending that it cease and desist therefrom and take certain affirmativeaction asset forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also recommended that the complaint bedismissed insofar as it alleged that the respondent conducted a campaignfor the purposes of preventing its employees from selecting a collectivebargaining representative in the elections conducted by the Board onJanuary 4 and May 11, 1945; that the respondent discriminated in thehire and tenure of employment of Earl Daniel, Lee Price, and C. H.Friesen; and that the respondent discouraged applicants for employ-mentwho were known to be activeunionsympathizers, and invited ap-plications for employment from those known to be hostile to the UnionThereafter, the respondent filed exceptions to the Intermediate Reportand a supporting brief.' On March 19, 1946, theBoardatWashington,D C., heard oral argument in which the respondent participated ; theUnion filed a brief in lieu of oral argument.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the Intermediate Report,the exceptions and briefs of the parties, and the entire record in thecase, and to the extent consistent with the Decision and Order herein,hereby adopts the findings and conclusions of the Trial Examiner, andfinds merit in the respondent's exceptions.IThe respondent'smotion to retransfer the case to the Trial Examiner was denied by theBoard on October1,1945.Therespondent also moved to reopen the record to adduce addi-tional evidence.In view of our findings herein, the motion is denied68 N L. R. B.,No. 29.214 STRATHMORE PACKING HOUSE COMPANY215The Trial Examiner found that on the evening of May 4, 1945, Fore-man DeArmond engaged in surveillance of a union meeting and that byhis conduct and the statements of Manager Hemphill, set forth in the In-termediate Report, the respondent interfered with, restrained, and coerceditsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.We do not agree.In concluding that Foreman DeArmond engaged in surveillance, theTrialExaminer found that DeArmond, while passing the union hallshortly before the meeting started, was invited to attend the meeting bythe Union's sergeant at arms, that DeArmond refused, and that duringthe course of the meeting he was observed on at least two occasionslooking into the window on the street side of the hall from which pointitwas possible to observe about half of the people in attendance. Asthe Union had extended an invitation to DeArmond to attend the meeting,itappears to us irrelevant to consider whether he did or did not lookinto the hall or whether he could have seen those within if he had.It seems clear, on this particular record, that the invitation negativesany conclusion that DeArmond's presence would have intimidated orcoerced the employees in their efforts at self-organization and for thisreason the contrary finding of the Trial Examiner is without support.The Trial Examiner found that Manager Hemphill said to employeeFerguson that she "would have to stop talking and organizing or hewould have to discharge" her, and to employee Steer that "there wasa lot of agitating going on among the packers" with Steer's knowledgeand that Steer should go to the packer and stop the discussions. The re-spondent contends that these statements were made merely to preventarguments and discussion among its employees during their workingtime and were not directed against legitimate organizational activity dur-ing the employees' non-working time. In concluding that these state-ments were violative of the Act, the Trial Examiner relied upon thefinding that there was no evidence to support the respondent's conten-tion.An examination of the record, however, does reveal some evidencein support of the respondent's contention.On this state of the recordwe are unable to conclude that Hemphill's statements were directed tothe self-organizational activities of the employees during their non-working time.As part of the respondent's conduct found to be violative of theAct, the Trial Examiner relied on Manager Hemphill's statement toemployee Ferguson that he was "going to de-unionize Magnolia" afterhe had defeated the Union in the respondent's plant. The record showsthat this statement was one of a series of remarks made in a sarcasticor jocular vein by both Hemphill and FergusonWe do not believe thatthis statement, standing alone and in the circumstances in which it wasuttered, constitutes a violation of the Act. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner also found that "toward the close of the balloting"in the election of May 11, 1946, Hemphill stated that after the electionemployee Kemp would be discharged; that Kemp had been absent fromthe plant during working hours without authorization ; that she hadrefused to return to work when so instructed by Hemphill ; and thatsuch conduct could not be condoned by the respondent. In view of thesefindings we are of the opinion that no inference of coercion may reason-ably be drawn from Hemphill's statement to Kemp.In finding that the respondent violated the Act, the Trial Examineralso relied on Hemphill's statement to employee Steer that as a "boss"with the right to hire and fire Steer could not vote in the January 4,1945, election.The Trial Examiner further found that despite this state-ment of Hemphill, Steer's name appeared on the list of eligible em-ployees furnished by the respondent.The circumstances surroundingthis incident lead us to believe that, although the respondent was mis-taken in its position as to Steer's eligibliity, it was not motivated by acoercive or discriminatory intent and its conduct is not, therefore, viola-tive of the Act.Since we agree with the Trial Examiner's findings and conclusionswith respect to the allegations of the complaint as to which he recom-mends dismissal, we shall accordingly dismiss the complaint in its en-tirety.ORDERUpon the basis of the foregoing findings of fact and the entire recordin the case, and pursuant to Section 10 (c) of the National Labor Re-lationsAct, the National Labor Relations Board hereby orders that thecomplaint against the respondent, Strathmore Packing House Company,Strathmore, California, be, and it hereby is, dismissed.INTERMEDIATE REPORTWallace E. Royster, Esq.,of San Francisco, Calif., for the Board.Ivan G McDaniel, Esq., by George C. Lyon,Esq., of Los Angeles, Calif., for therespondent.Mr. L. T. Cunningham,of Los Angeles, Calif., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on June 2, 1945, by Food, Tobacco, Agricul-tural and AlliedWorkers Union of America, affiliated with the Congress ofIndustrialOrganizations, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the Twentieth Region(San Francisco, California),issued itscomplaint dated June 2, 1945,againstStrathmore Packing House Company, herein called the Respondent,alleging thatthe Respondent had engaged in and was engaging in unfair labor practices affecting STRATHMORE PACKINGHOUSE COMPANY217commerce within the meaning ofSection 8(1) and (3)and Section2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act. Copiesof the complaint, the amended charge, and the notice of hearing were duly servedupon the Respondent and the Union.With respect to the alleged unfair laborpractices,the complaint as amendedat the hearing, in substance,statesthat the Respondent- (1) on or aboutDecember 30, 1944, discharged Earl Daniel solely because of his membership inand activity on behalf of the Union; (2) on or about April 10, 1945, refused toemploy Lee Price and C H. Friesen, under the same terms and conditions offeredother applicants for employment, solely because of their membership in andactivities on behalf of the Union; (3) from the fall of 1944 and thereafter, (a)publicly ridiculed the employees who engaged in union activities, (b) discrimi-natorily forbade its employees to discuss union activities during working hours,(c) discouraged applicants for employment who were known to be active unionsympathizers, (d) invited applications for employment from individuals it knewto be hostile to the Union, (e) conducted a campaign for the purpose of preventingitsemployees from selecting a collective bargaining representativein electionsconducted by the Board on January 4, and May 11, 1945, (f) attempted to preventunion adherents and active members, particularly Georgia Ferguson, from solicitingsupport of other employees for the Union, and (g) shadowed and spiedupon theemployees attending a union meeting on or about May 4, 1945; and (4) by theacts set forth in (1) and (2) above, has discouraged membership in the Union andby all the foregoing acts, has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act. Respondent in itsanswer dated June 11, 1945, alleges that the Respondent is a non-profit cooperativeassociation, engaged in the packing of citrus fruit for its members only; that itacts as trustee for the sale of the fruit of its grower members; and that as suchtrustee it causes substantial amounts of their fruit to be sold in interstate andforeign commerce from its packing house in Strathmore, California, to points andplaces outside the State of CaliforniaAlso in the answer the Respondent deniesthe commission of any unfair labor practices and affirmatively alleges that EarlDaniel was discharged for refusal to accept the "duties and do the work requiredof him."Pursuant to notice, the hearing was held at Visalia, California, on June 14 and15, 1945, before the undersigned Trial Examiner, James C. Batten, duly designatedbthe Chief Trial Examiner The Board, the Respondent, and the Union wererepresentedAll participated in the hearing. All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issuesAt the opening of the hearing counsel for theBoard moved to add an additional allegation to paragraph 4 of the complaint to beknown as sub-paragraph (h) reading as follows : Interfering with the right of itsemployees to form, join, or assist labororganizations,by shadowing, watching, andspying upon the employees attending a union meeting on or about May 4, 1945.Without objection, the motion was granted, with the understanding, however, thatRespondent's answer was also amended,to indicate a denial ofthis allegationAtthis time, the Board also moved to strike paragraph I of the complaint andsubstitute therefor the following: Respondent, Strathmore Packing House Company,isa non-profit cooperative associationengaged inthe packing of citrusfruit inStrathmore, CaliforniaWithout objection, the amendment to the complaint wasallowed In accordance with the Rules and Regulations of the Board, the partiesstipulated that on July 3, 1945, the testimony of Mrs. Leonard Henry and W. 0.Roberts would be taken bydepositions,at Strathmore, California. The depositions 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been received by the undersignedand are hereby received into evidence andmade a part of the recordherein.No oral arguments were presented at theconclusion of the taking of testimony. Briefs were filed by theBoard and theRespondent.On the entire record thus made and from the undersigned'sobservation of thewitnesses,the undersigned makes in addition to the above,the following:FINDINGS OF FACT1.THE BUSINESS OF THERESPONDENTThe Respondent, Strathmore Packing House Company, is a non-profit coopera-tive association engaged in the packing of citrus fruit for its members in thevicinity of Strathmore, CaliforniaDuring the 1943-1944 navel season and the1944 valencia season, the Respondent packed and shipped to points outside theState of California 116,873 boxes of oranges.' During the following seasons theamount of shipments was substantially the same.The Respondent admits that as trustee for its members, it causes substantialamounts of the r fruit to be sold in interstate and foreign commerce, from thepacking house in Strathmore, California, to points and places outside the Stateof California.The undersigned finds that the Respondent is engaged in commerce within themeaning of the Act.11.THE ORGANIZATION INVOLVEDFood, Tobacco, Agricultural and AlliedWorkersUnionofAmerica, affiliatedwith the Congress of Industrial Organizations,isa labor organization and admitstomembership employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA Prefatory StatementSince the middle of 1943 the Union has been attempting to organize the citrusworkers in the Tulare County Citrus area Sometime in January or February 1944,the Union intensified its efforts to organize the workers in this area and formed anorganizing committee, known as the CitrusWorkers Organizing Committee. OnOctober 2, 1944, the Union filed a Petition For Investigation And Certification OfRepresentatives with the Regional Director for the Twentieth Region, San Francisco,CaliforniaOn January 4, 1945, pursuant to a Decision and Direction of Electionissued by the Board on December 5, 1944,2 and an Order Amending Direction ofElection issued on January 4, 1945, an election by secret ballot was conducted underthe direction and supervision of the Regional Director among the employees of theRespondent. The Tally as revised in the Regional Director's report on ChallengedBallots and Objections to Elections showed that of the approximately 63 eligiblevoters, 43 cast valid votes of which 23 were for the Union, 20 against and 4 werechallengedSince the results of the election were inconclusive the Board directedthat the Regional Director open and count the challenged ballots.3iThe respondent packs navel and valencia oranges foi approximately fifty grower-member.The plant in the navel season operates for about eight weeks, during November or December,through January or February, and in thevalencia seasonfor aboutsixweeksduring April,May and June. The navel pack requires full-time operation of the plant, while the Valenciapack being approximately thirty percent less,necessitatesonly part-time operation.259 N L. R. B. 724.360 N L.R. B. 1007. STRATHMORE PACKING HOUSE COMPANY219On April 3, 1945, the Regional Director submitted a Report on ChallengedBallotswhich was duly served upon the parties wherein he stated that the fourchallenged ballots were inadvertently destroyed while disposing of obsolete materialin the Regional Office. The Regional Director recommended that a new electionbe conducted among the company's employees to be held not later than 45 dayssubsequent to April 15, 1945. The Board on April 25, 1945, issued its SecondSupplemental Decision and Second Direction of Election, providing for a secondelection by secret ballot not later than 45 days from April 15, 1945. On May 11,1945, the second election was conducted at which 40 employees voted : 16 votedfor the Union, 19 against the Union, and 5 ballots were challenged. Subsequent tothe filing of the Regional Director's Report On Challenged Ballots and ObjectionstoElections, the Board, on June 12, 1945, ordered "that the request of thepetitioner for permission to withdraw its petition be, and it hereby is, granted, andthat the aforesaid case be, and it hereby is, closed" On June 2, 1945, the Unionfiled a charge with the Regional Director alleging that the Respondent had violatedSection 8 (1) and (3) of the Act and on the same day the Board issued thecomplaint herein.B. Interference,restraint,and coercionThe Board in support of the allegation in the complaint that the Respondent,under Section 8 (1) of the Act, interfered with its employees' rights, relies oncertain statements and activities ofManager Hemphill, Foreman DeArmond andemployee Doris Hemphill, a packer and the wife of the Manager.1.The activitiesofManagerHemphillSometimeinDecember 1944, shortly prior to the January 4, 1945, election,Hemphill, after workceased forthe day, approached Georgia Ferguson, a packerand the mostactive femaleadherent of the Union, and told her that she, "wouldhave to stoptalking and organizingor he would have to discharge" her 4 Also inDecember 1944, during the time when the Union was especially active among theemployees in anticipation of the election, Manager Hemphill told employee Steer,5an active member of the Union, that "there was a lot ofagitating going on amongthe packers"e with Steer's knowledge, and that he, Steer, should go to the packers4this finding of fact is based upon the credible testimony of Ferguson Hemphill admittedhaving a conversation with Feiguscu regarding her union activities, although his vers.on wasat variance with Ferguson's.6There is in the record a substantial amount of testimony by the Board and the Respondentconcerning the employment status of Steer, who, for many years has operated a box machine.It is customary, in the packing houses in the Tulare area, for the box maker to be paid upona piece-rate basis, which rate usually includes the wages of an assistant. In the Respondent'splant for seveial years, prior to August 1944 when Hemphill became manager, it had been thepractice for Steer to employ the assistant and pay his wages After Hemphill took charge heemployed Steer'sassistant,whose wages were paid by the Respondent but at the end of theseason deducted from the amount due Steer. At times the assistant was not needed in theoperation of the box machine and on these occasions worked on other operations in the plant,this time being a direct charge upon the Respondent's pay roll The Box machine is ownedby the Respondent and all the supplies for the making of the boxes furnished by it Steerwas subject to the orders of Manager Hemphill and while Steer has limited control ovei hisown actions, he certainly was not as the Respondent contends an "independent contractor "Neither will the record support Hemphill's contention that Steer was a "boss" with the rightto hire and fire. The undersigned is of the opinion and finds thatSteerwasan employeewithout supervisory authority.9The undersigned rejects the Respondent's contention that Manager Hemphill and ForemanDeArmond in their statements to the employees conceining union activities were only inter-ested in having them cease indulging in "personalities" and disrupting "production." There isno evidenceto support this position. 220DECISIONSOF NATIONAL LABOR RELATIONS BOARDand stop the discussions.When Steer replied that he knew nothing about it,Hemphill called Steer "a damn liar" and added "You are fired. Go to the officeand get your time." After some sharp exchanges of words, Steer returned to hisjob.On January 4, 1945, the day of the first election, Hemphill told Steer that hecould not vote because of being a "boss" with the right to hire and fire. Steerreplied that that was the first information since Hemphill became manager of thepacking house, that he, Steer, had the right to hire and fire. Steer, although hisname appeared on the pay-roll list furnished by the Respondent of those eligible7to vote in the election, accepted Hemphill's statement and did not vote.8As heretofore indicated the Board set aside the election of January 4, 1945,and ordered that a second election be held among the Respondent's employeesA few days prior to the second election held on May 11, 1945, Manager Hemphillafter some rather peculiar remarks about the Union,told Ferguson that after hehad defeated the Union in the Respondent's plant, he was "going to de-unionizeMagnolia."9 On the morning of May 11, 1945, Josephine Kemp, a packer andactive supporter of the Union, reported for work at 7 a. m. but shortly thereafterleft the plant without permission and went outside to meet a representative of theBoard,who was parked in a car near the office. When Kemp's absence wascalled to the attention of Hemphill, he went out to the car and instructed Kempto return to work. Kemp refused to return to the plant.19 Shortly before 7:30 a. inwhen the balloting started, Kemp who was an observer for the Union, returnedto the Respondent's office where the election was being held Toward the close ofthe balloting,Manager Hemphill appeared in the office where the election was inprogress and according to the testimony of Respondent's observer Mrs. Henry,told Foreman DeArmond, whose office was adjoining, in a voice audible enough tobe heard clearly by any employees who might be voting, that after the electionKemp was to be discharged.During the May 11 election, Steer appeared at the office where the ballotingwas being conducted for the purpose of voting. Steer's name did not appear onthe pay-roll list furnished by Respondent for the second election, although he wasclearly eligible, and his ballot was challenged by the Respondent's observer uponthe grounds that he was not an employee but an "independent contractor."11Upon the entire record the undersigned is convinced and finds that the Respon-dent violated Section 8 (1) of the Act, and interfered with the elections of January 4iThe Respondent in preparing the list of those eligible to vote was aware of the factthat supervisors were excluded from the appropriate unit.8Sometime prior to January 4, 1945, Manager Hemphill issued two letters addressed "Toallour Employees " These letterswereeither posted in the plant or handed to the employees.The Board contends that the letters were improper and interfered with the employees' rightto self-organization.The undersigned cannot concur in this position. The letterscontainedstatements of facts clearly within the province of the Respondent and contained no threat tothe employees or indication of reprisal against themThe two-page undated letter closed asfollows: "Whatever the outcome of the election we will remain friends and play the gamefairly "The undersigned is also convinced that the letters, when considered in the light ofHemphill's other activities related herein, were not violative of the Act.0 This is based upon the credible testimony of Kemp and refers to the Magnol CitrusAssociation of Portersville, California, where the Union had been certified as the bargainingrepresentative. The record discloses that Hemphill had applied to this Association for a positionas its manager.10 Counsel for the Board admits and the undersigned finds that Hemphill's instruction forKemp to return to woik was entirely proper, she having left without permission. Kemp testifiedthat the representative of the Union advised her to leave the plant. Kemp's action upon suchadvice cannot be condoned and the undersigned is convinced that she knew such representativesdo not have such authority over the employees.iiThe challenge as to Steer was not determined by the Board for the reason that the Unionwithdrew its petition and the Board then closed the case. STRATHMORE PACKING HOUSECOMPANY221and May 11, 1945, by the foregoing conduct of Manager Hemphill,thus inter-fering with, restraining, and coercing the employeesin the exercise of the rightsguaranteed in Section 7 of the Act.2.The activitiesof ForemanDeArmondOn May 4, 1945,a few days prior to the second election,theUnion held ameeting, at its hall in Lindsay,California,which was attended by a majority ofthe Respondent's employees.Shortly before the meeting started at 8 p m., employeeSteer, theUnion's sergeant-at-arms1was standing in front of the hall, whenDeArmondappeared and asked Steer how the Union was getting along and inquiredwhether theorganization was having a meeting Steer replied that there was tobe a meeting and invitedDeArmondto attendDeArmond then stated"To hellwith it," and crossed to the other side of the street.After the meeting startedSteer,who as sergeant-at-arms was seated near the entrance to the hall,noticedthat, at least on two occasions DeArmond was standing looking in a window whichwas located on the street side of the hall From the window it was possible forDeArmond to observe about half the people in attendance.12The undersigned finds the Respondent by theforegoing conduct of ForemanDeArmond in his surveillance of theunion meetingofMay4, 1945, interfered with,restrained,and coerced the employees in the exercise of the rights guaranteed inSection 7of the Act i33The activities of Doris HemphillDoris Hemphill, the wife of the manager, was employed in the Respondent's plantas a packer and was eligible to join the Union, although she had refused to do so.She was eligible to vote at the Board elections and her rightto do so was notchallenged. She was outspoken in her opposition to the Unionand on severaloccasions referred to the Union as a racket14 Furthermore, she tookan activepart in the discussions among the packers, where the union activities seemed to becenteredThe statements and activities of Doris Hemphill under the circumstancesreflected in the record would not warrant an inference that the Respondent waschargeable with her conductThe undersigned finds that the Respondent, by the conduct of Doris Hemphill,has not interfered with, restrained, and coerced the employees and further that shedid not purport to act in behalf of the Respondent.The undersigned also finds that the Respondent did not ratify or adopt herconduct, and so Doris Hemphill was not acting in the interest of the Respondentas an employer within the meaning of Section 2 (2) of the Act4.Other alleged interference,restraint,and coercionThe Board alleged in its complaint that the Respondent by other conduct andstatements violated theAct inother respects;that it discouraged applicants foremployment, who were known to be active union sympathizers, from acceptingemployment;that it invited applications for employment from individuals it knew12 This finding rests upon the credible testimony of Steer, supported in many respects bythat of Cunningham.13The fact that DeArmond was invited to attend the meeting in the first instance does not,as the Respondent contends, justify his subsequentactions, which, in the opinion of the under-signed,were such as to support a finding of surveillance14The testimony of severalwitnessesthatDoris referred to the Unionas a racket is credibleand accepted by the -undersigned, although Doris denied suchstatement. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be hostile to the Union;and that it "conducted a campaign"for the purpose ofpreventing its employees from selecting a collective bargaining representative inelections held by the Board on January 4 and May 11, 1945.The evidence fails to support the above allegations of the complaint and theundersigned will accordingly recommend that the allegations be dismissedC.The alleged discriminatory dischargeof Earl DanielDaniel was employed by the Respondent in the fall of 1940 as a carloader andexcept for the valencia season of 1943, he worked each navel and valencia seasonuntil his discharge on December 30, 1944. His work was satisfactory.The Respondent contends that Daniel was discharged because of his refusal toperform certain required work. The credible facts concerning Daniel's discharge,as testified to by Manager Hemphill and Foreman DeArmond, supported in manyrespects by employees James Grayson,Willie Roberts, and Mrs. Henry, may bebriefly summarized as follows:On the morning of December 30, 1944, there were no refrigerator cars availableand with the plant in operation, an unusually large number of "setbacks"15 wereplaced on the plant floor. When the cars arrived at the plant about noon, loadingoperations startedThe regular crew, composed of loader Daniel, trucker Roberts,and set-off man Shaw,16 were loading boxes coming from the packers, while theextra crew composed of loader Grayson and two truckers, were loading thesetbacks that had accumulated during the morning. Sometime during the after-noon several of the employees asked Foreman DeArmond to get off early, ifsomeway could be arranged to complete the loading. DeArmond went into the carwhere Daniel was loading and asked him if he would help Roberts with thetrucking if he got "snowed under " Daniel flatly refused to do any trucking.DeArmond then told Daniel "if you won't help him your time will be waiting."According to DeArmond, Daniel "blew up" and gave him a "cussing out "DeArmond and Daniel went to the office Mrs. Henry testified that Daniel whenhe arrived in the office said, "Make out my time. I am fired." The conversationbetween DeArmond and Daniel was "somewhat one-sided," Daniel doing most ofthe talking and using profanity, until Mrs Butler, another office employee, went intoanother office and sat in the corner in a very "frightened attitude." Mrs. Henrythen pushed the bell that signalled for Manager HemphillWhen Hemphill arrived,Daniel,DeArmond and Hemphill went into the latter's office. DeArmond toldHemphill that Daniel flatly refused to do any trucking During the conversationinHemphill's office, Daniel several times stated that he was going to "smack"DeArmond's head in Hemphill finally told Daniel that under the circumstancesthere was nothing for him to do but "fire" Daniel. Hemphill finally instructed Mrs.Henry to "make out Earl Daniel's time in full." Daniel then left the plant.The undersigned now turns to a consideration of the Board's contention thatDaniel was discharged solely because of his membership in and activity on behalfof the Union. Daniel joined the Union on December 14, 1944, but was not activein any way on its behalf Daniel testified that shortly after he joined the Union,his hours of work were reduced. His hours were reduced, but without any relation-ship to his union membership; in fact it is very doubtful if the Respondent evenknew that he was a member The evidence is clear that the Respondent because15 The practice of stacking the boxesof oranges inthe plant instead of being trucked ''metto the cars, is commonly termed "set-back."16 The set-offman takesthe boxesof orangesfrom a conveyor, tallies themand stacks theboxes for the trucker STRATHMORE PACKING HOUSE COMPANY223of restricted shipments and the necessity for paying time and one-half for allhours over 8 hours, did make an effort to reduce overtime work in the plant. Thepay-roll records of the Respondent,showing the hours worked for all the em-ployees, indicated that Daniel'shours were somewhat reduced but his time wasproportionately better than that of other employees doing comparable work. Infact,Daniel continued to receive preference in "overtime work.Daniel testifiedthat while he was in the office on December30, 1944,Manager Hemphill remarkedthatDaniel had been going to union meetings and complaining about not gettingpaid for all the hours he was working.The undersigned does not credit this testi-mony of Daniel, whose testimony was at variance with the weight of the evidence.The only otherincidentoffered by the Board to show thatDaniel's union mem-bership may have had something to do with his discharge was the fact that onJanuary4, 1945,Manager Hemphill objected to Daniel voting at the Respondent'splant.It is apparent that Daniel could not legallyvoteat the Respondent'splantThe direction of election stated "Those employees who havesince quit orbeen discharged for cause and have not been rehired or reinstated prior to the dateof the election"Thus, Danielwas not eligibleto vote andcertainly no inferencedetrimental to the Respondent could be drawnfrom Hemphill's action in advisingDaniel to vote where he was then workingThe recordcontains persuasive evidence that Daniel was discharged because ofhis refusal to perform certain work. Furthermore,the undersigned believes thatDaniel was fully aware of the reason resulting in his discharge The undersignedconcludes and finds that the evidence does not support the allegation in the com-plaint thatDaniel was discriminatorily discharged on December 30, 1944, and sincethat datehas been discriminatorily refused reinstatement.Itwill accordingly berecommended that the complaint be dismissed as to him.D The alleged discrimination as to Lee Price and C H. FriesenThe Board contends and the Respondent denies that employment was refused toLee Price and C. H. Friesen on the same terms and conditions offered otherapplicants for employment, solely because of their membership in and activitieson behalf of the Union.Lee Pricestarted working for the Respondent a few days after thenavel seasonopened in December 1944, and continued through to the close of thatseason inFebruary 1945. He was employed by Manager Hemphillas anassistant on thebox machine and when not so engaged on other general work. His work wassatisfactory.Price "thought" he joined the Union shortly after the election heldon January 4, 1944, but he was not an active member. According to his testimony,Price "thought" he wore his union button about a week. About a week after thenavel season closed Price met Hemphill at a filling station in Porterville, California.On this occasion, Hemphill told Price he "would like to have" him back at Respon-dent's plant when the valencia season started and that he "probably" could givePrice a better job. Price replied, "A lot can happen, I will probably be seeing you."A few days prior to April 19, 1945, the opening of the valencia pack, Price wentto the Respondent's plant and said to Hemphill, "Well, I thought I would comeup and see when you are going to start" Hemphill replied, "Well, we are workinghere now. We will start right away. It ain't going to amount to much. If you havea pretty good job you had probably better stay with it because there isnot goingto be but about two or three days a week here." Hemphill continued by saying toPrice, "Lee, you can go to work now if you want to Your work is alright "Price replied, "0. K. I can't go to work this morning. I am working. I came up tosee when you weregoingto start." Price thenleft the plant and did not return. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Price, he obtained, for the 1945 valenciaseason,a job with theRandolph packing plant in Porterville, California, the town in which he lived,where he worked for six or seven days a week at a higher hourlyrate than heformerly received at the plant of the RespondentLee Price does not contend in his testimony that Hemphill discriminatedagainsthim because of his union membership. On this point the testimony was as follows:Q. Did Roy Hemphill at any time indicate that he didn't want to employ youbecause of your union affiliation?A. No, sir.Q. Did any question concerning the union arise in your conversation?A. No, sir.C.H. Friesenwas firstemployed by the Respondent in December 1944, andworked throughout the navel season which ended in February 1945.Friesen wasnot an activeunionmember ; indeed, there is, according to his testimony, somedoubt as to the identity of the labororganizationtowhich he belonged, althoughhe did attend one or two meetings of the Union. Friesen's work was not entirelysatisfactory due to his inability to understand instructions of a most simple nature,although, at the end of the navel season, Hemphill, when Friesen asked about thenext season,replied, "Yes. Come back. I think we can figure out sdmething." Abouta week before thevalencia seasonstarted on April 19, 1945, Friesen called atRespondent's plant and asked Hemphill "how is things going." Hemphill toldFriesen, "It don't look very good. Probably two, three or four days a week. Ifyou have a good job, or something better, it might be just as well to stay with it."According to Friesen, he went to Randolph's at Porterville, and secured'a job onthe dump,17similarto the job he had at Respondent's plant during the 1944-1945navel season.He worked for a week, then quit, because his shoulder "startedhurting."Friesen, by his own testimony, did not attribute his difficulty with the Respondentto his union membership He was certain that it had no connection with his failureto be reemployed. On this point his testimony was as follows:Q Did you feel that the management's attitude toward you was prejudicedby the fact that you had joined the union up at Sunnyvale?A. No.Q. Your difficulties with the management didn't stem in any way from thefact that you were a union member?A. Not that I know of; no.The undersigned having considered the individual status and employment historyof Price and Friesen, which does not provide the basis for a finding of discrim-inatory treatment, now turns to a consideration of certain evidence presented bythe Board to prove that these individuals were refused employment on the sameterms andconditions offered other applicants. The contention of the Board is basedin substance upon two factors-that the valencia season of 1945, at the Respon-dent's plant was steady, the employees instead of working three or four days aweek, as Hemphill had advised Price and Friesen, were employed five to six daysthroughout the season ; and that Battles, an applicant for employment with theRespondent,was notadvised that the plant would only operate three or four daysa week as in the case ofPrice and Friesen.11The dumpmanin a packinghouse takes the boxesof oranges as they come from the grovesand places the boxes on a moving belt which conveys them into the plant. STRATHMORE PACKING HOUSE COMPANY225The evidence is undisputed that for several years prior to the 1945valenciaseason the Respondent's plant had operated three or four days a week and thatthe employees for the balance of the week worked for another plant in the vicinity,thus insuring steady employmentManager Hemphill, even though he had notmanaged the Respondent's plant duringa valencia season,from the Respondent'srecords,was aware of this affiliated arrangement.When Hemphillwas unable tomake any arrangements for affiliation with another plant for the 1945 valenciaseason, it was evident that based upon past records, the plant would operate aboutthree days a week Another factor entering into Hemphill's decision was thatthe valencia crop was substantially less than the navel crop, although generallyharvested and packed over a period almost as long as the navel crop.It is obviousthen that under normal conditions, the valencia season, from the standpoint ofemployment is rather irregular, except when the Respondent affiliated with anotherplant, employing one crew for the two plants. Hemphill, when he told Price andFriesen there would be only three or four days' work a week, was correctly statingthe situation as it then appeared. However, the work duringthe valencia seasonof 1945, due to factors not apparent prior to the startof operations,was moresteady than anticipated for the reason that the prorate7-8 was more liberal thanithad been the prior year. In addition, the volumeof valencia oranges, beingsubstantially the same as in prior years, the plant completed the packing seasonearlier than usualThese factors were unknown to Hemphill until after thevalencia season started.Employee Battles worked during the 1944 valenciaseason fortheStark &Waddell plant in Strathmore, California,underthe supervisionof Basement Fore-man Weisenberger. Hemphill, who became manager at the Respondent'splantin August 1944, was at that time house foreman for Stark & Waddell. Battles, afterthe close of the packingseason,returned to his home in Arkansas. Shortly beforethe opening of the 1945 valencia season, Battles wrote a letter to Foreman Weisen-berger inquiring about work for that season.Weisenberger in reply referredBattles toHemphillBattles then wrote him asking about the possibilities forwork for himself and family. Hemphill replied,statingthat there was plenty ofwork available in the community, although hewas uncertainwhether he couldgive them work. Upon Battles' arrival in Strathmore he and his wife and twochildrenwere employed by Hemphill for the entire valencia season It is plainthat Battles was not promised steady employment nor work for his family, uponany basis 19The undersigned concludes and finds that the evidence does not support theallegations in the complaint that Price and Friesenwererefused employment on thesame terms and conditions offered other applicants because of their union mem-bership or that the Respondent accorded to them discriminatorytreatment as totheir hire or tenure of employment, thereforethe undersignedwill accordinglyrecommend that the complaint as to Price and Friesenbe dismissed.18The total shipments of oranges from the Tulare area are set each week by a Board andthen each shipper is assigned a certain percent of the total, commonly called the "prorate."19 Board's counsel in his brief states that"the respondent offered no evidence tending toshow that it had discouraged others from seeking employment with it during the 1945 valenciaseason as it had discouraged Price and Friesen. This statement assumes that the Respondentimproperly discouraged Price and Friesen " The burden of proof which in this case rests withthe Board cannot be shifted by a mere assertion. It was not necessary for the Respondent toofl er such evidence, unless the Board has established at least a prima facie case of discrimina-tionIn the opinion of the undersigned the Board in its case failed to prove that Price andFriesen were discriminatorily refused employment or improperly discouraged from seeking ajob with the Respondent. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the Respondent set forth in SectionIII,B,C, and D, above, occurring in connection with the operations of theRespondent described in Section I, above, have a close, intimate, and substantial rela-tion to trade, traffic and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flow thereofV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist thereform and take certainaffirmative action which the undersigned finds necessary to effectuate the policiesof the Act.It having further been found that the Respondent has not discriminated againstEarlDaniel, Lee Price, and C I-I Friesen in respectto their hire or tenure ofemployment, it will be recommended that the complaint be dismissed insofar as italleges such discrimination.Upon the basis of the foregoing findings of fact and on the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Food, Tobacco, Agricultural and Allied Workers Union of America, affiliatedwith the Congress of Industrial Organizations, is a labor organization within themeaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the right guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.4The Respondent has not engaged in unfair labor practices within the meaningof Section 8 (3) of the Act by terminating the employment of Earl Daniel andby refusing to hire or reemploy Lee Price and C. H Friesen.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that the Respondent, Strathmore Packing House Com-pany (Strathmore, California), its officers, agents, successors,and assigns shall:1.Cease and desist from(a) In any manner interfering with, restraining, or coercing its employees inthe exercise of the right to self-organization to form, join, or assist Food,Tobacco, Agricultural and AlliedWorkers Union of America, or any other labororganization, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collective bargaining, orother mutual aid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which will effectuate the policies of theAct :(a)Post at its packing house at Strathmore, California, copies of the noticeattached hereto and marked "Appendix A " Copies of said notice, to be furnished STRATHMORE PACKING HOUSE COMPANY227by the Regional Director of the Twentieth Region, shall, after being duly signed,by the Respondent's representative, be posted by the Respondentimmediately uponreceipt thereof and maintained by it for sixty (60) consecutive days thereafterin conspicuous places including all places wherenotices to employees are customarilyposted.Reasonable steps shall be taken by the Respondentto insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the TwentiethRegion inwriting withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the Respondent has taken to comply herewith.It is further recommended that unlesson orbeforeten (10)days from thereceipt of this Intermediate Report, the Respondent notifies said Regional Directorinwriting that it will comply with the foregoingrecommendations,theNationalLabor Relations Board issue an orderrequiringthe Respondent to take the actionaforesaid.It is further recommended that the complaint, insofar as it alleges that the Re-spondent discouraged applicants for employment, who were known to be activeunion sympathizers, from accepting employment; invited applications for em-ployment from individuals it knew to be hostile to the Union, and conducted acampaign for the purpose of preventing its employees from selecting a collectivebargaining representative in elections held on January 4 and 11, 1945,be dismissed.It is also recommended that the complaint be dismissed insofar as it alleges thatthe Respondent discriminated in regard to the hireand tenure of employment ofEarl Daniel, Lee Price, and C. H. Friesen.As provided in Section 33 of Article II of the Rulesand Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the date ofthe entry of the order transferring the case to the Board,pursuantto Section 32ofArticle II of, said Rules and Regulations file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies ofa statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all notions or objections)as hereliesupon, together with the original and fourcopies ofa brief in supportthereof. Immediately upon the filing of such statement of exceptions and/or brief,the party or counsel for the Board filingthe same shall servea copy thereof uponeach of the other parties and shall file a copy with the Regional Director. Asfurther provided in said Section 33, should any party desirepermission to argueorally before the Board, request therefor must be madein writingwithinten (10)days from the date of the ordertransferring the case to the Board.JAMES C.BATTEN,T,^ial ExaminerDated August 20, 1945.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist Food, Tobacco, Agricultural and AlliedWorkers of America,affiliatedwith the Congress of Industrial Organizations, or any other labor696966-46-16 228DECISIONSOF NATIONAL LABORRELATIONS BOARDorganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection. All our employees are free tobecome or remain members of this union, or any other labororganization.STRATHMOREPACKING HOUSE COMPANY,Employer.By ..... ........... ...... ............. . ..ReprescntatxvcTat,cDated ...........................This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.